This case was dismissed at the last term of this Court, because of a defective recognizance. Motion is now made to reinstate the case, and as the same is accompanied by a sufficient recognizance, said motion is hereby granted and the case considered on its merits
The record discloses that the case originated in the Criminal District Court of Bowie County, Texas, appellant being there charged with the offense of selling adulterated milk, said offense being punishable under the provisions of Chapter 2, Title 12, of our Penal Code, by a fine of not less than $25 nor more than $200.
Under our Constitution and laws, jurisdiction is given both to the County and Justice Courts for prosecutions for offenses whose punishment is by fine alone, when the maximum amount thereof does not exceed $200. The County Court has not exclusive jurisdiction of such case. Our attention is called to the fact that the framers of Chapter 28 of the Acts of the Thirty-fifth Legislature, in creating the Criminal District Court of Bowie County, Texas, saw fit, in fixing its misdemeanor jurisdiction, to give it original jurisdiction only in all misdemeanor cases of which the County Court of Bowie County "may now have exclusive jurisdiction." We are unable to see how this language can be construed in any way except to prevent said Criminal District Court of Bowie County from having original jurisdiction in misdemeanor cases punishable by fine only, where the maximum punishment is $200. The instant case being of that description, we hold that the trial court was without original jurisdiction, and the case is reversed and ordered dismissed.
There is no necessity for passing upon the other questions raised.
Reversed and dismissed. *Page 614